Mr. President, at the outset I wish to 
congratulate you, Sir, on your election to the 
presidency of this session of the General Assembly. It 
is a great pleasure for me to address the General 
Assembly for the third time in order to take stock of 
the actions of the international community and to 
express commitment and share our thoughts regarding 
the priorities on our agenda. 
 When this world forum was created six decades 
ago, it was an expression of will and necessity; out of 
will came commitment and out of necessity came 
awareness. The States represented here today are more 
committed and are more conscious than ever of the 
need to advance in establishing peace, combating 
poverty, protecting human rights, and furthering 
democracy and international law.  
 In our complex and uncertain world new and old 
challenges, new and old conflicts exist simultaneously. 
Our cooperation has improved in quality, but poverty 
continues to affect a large sector of the world’s 
population. We are moving forward in promoting and 
protecting human rights, but gross violations persist. 
We seek peace, prosperity and dignity for all. What 
measures and instruments do we have to meet these 
challenges? How can we adapt them in order to 
respond more effectively?  
 Today, we know that no State alone can 
effectively address the global agenda and guarantee 
human development in a world that is increasingly 
uncertain and interdependent   though no less 
stimulating and creative for that. The means exist at the 
universal, regional and bilateral levels, as well as at the 
level of our many interrelationships. The structures and 
organizations that the international community has 
built with so much effort form a complex framework 
that we must reform, strengthen and update. Spain 
promotes effective multilateralism inspired by values 
and principles sustained by the people. The 
international community recognizes the need for a 
greater political consensus and effective cooperation, a 
trend seen within the United Nations system as well as 
in regional structures such as the European Union 
(EU), the Iberoamerican Community of Nations, or the 
Organization for Security and Cooperation in Europe 
(OSCE). Spain participates in those organizations, 
where optimism on progress is tangible. Despite the 
sometimes slow pace of progress, there is a global 
political awareness of the challenges affecting 
demography, sustainable human and economic 
development and their link to climate change. 
 Peace is possible and necessary   real peace, not 
just the absence of war. We need to clear the way for 
peace and political reason in the Middle East, a region 
fraught with violence and dramatic tension, which in 
turn affects the security and confidence of the 
international community. We must choose the power of 
words over that of arms, trust over mistrust, 
commitment over fear and dialogue and effective 
concerted action over disagreement. Spain wishes to 
help the parties and joins with the Quartet and its 
representative in seeking a final solution. In order to do 
this, we must establish an open dialogue without 
preconditions and draw renewed inspiration from the 
Madrid Conference. For peace to be complete, it must 
include Syria and Lebanon.  
 The meeting proposed by President Bush is an 
appropriate occasion to formalize everyone’s 
commitment to this desired peace. Spain unreservedly 
supports that initiative.  
 We wish for a peaceful, viable and democratic 
Palestinian State, living in peace with Israel, and an 
Israel that is secure and has good relations in its region. 
The international community must support and assist 
parties in their efforts. Spain is firmly determined to 
make its contribution effective. 
 Spain’s commitment in the region is also 
demonstrated by its participation in the United Nations 
Interim Force in Lebanon (UNIFIL). I truly hope that 
the Lebanese political forces will reach a consensus 
resolution of their political crisis without interference. 
I appeal for a political agreement in the name of peace, 
in the national interest of Lebanon and in the interest 
of the region. 
 The conflict in Western Sahara is one of the main 
obstacles to the integration process of the Arab 
Maghreb Union. We are actively committed to seeking 
a just and final political agreement that respects the 
principle of self-determination within the framework of 
the United Nations. Spain trusts that with the 
assistance of the Secretary-General’s Personal Envoy 
and the support of friendly nations, all parties will 
make progress and that the direct negotiations that 
have already been initiated will culminate in an 
agreement. 
 Constructive trust is fundamental, and that was 
behind the dialogue forum on Gibraltar in which 
important agreements were reached on matters of local 
cooperation of benefit to all. Spain hopes to make 
progress in reaching a final solution to the sovereignty 
dispute in accordance with the resolutions and 
decisions of the United Nations.  
 We have seen uneven progress in conflicts with a 
history of devastation and violence. We have also seen 
progress and change in conflicts that had been 
deadlocked, such as those in Georgia, Nagorny 
Karabakh and Transdniestria, as well as in that relating 
to the status of Kosovo.  
 Peace is possible and necessary, and we are 
moving towards it despite being hit by terrorism, which 
poses a serious threat to peace and security. This global 
violence aims at undermining the stability of free and 
democratic societies and, as we agreed a year ago in 
the United Nations Global Counter-Terrorism Strategy 
(resolution 60/288), we must prevail over that violence 
by coordinating our efforts and responding collectively. 
We are pleased that, in our determination to defeat 
terrorism, victims and their families have not been 
forgotten, and that the international community 
continues to urge respect for them. I believe that this is 
a well deserved acknowledgement and that without it 
the strategy against global terrorism would be 
incomplete. 
 Spain participates in peacekeeping operations 
authorized and mandated by the Security Council, in 
Lebanon, Afghanistan and the Balkans. Allow me, here 
in the General Assembly, to express my gratitude to the 
Spanish armed forces, the State security forces and 
others engaged in cooperative efforts for their work 
and solidarity in favour of peace. In particular, I pay 
heartfelt tribute to those Spaniards who have lost their 
lives in this effort and to their families and friends; 
only four days ago two Spanish soldiers died in 
Afghanistan. To assist in the logistics of peacekeeping 
operations, Spain has offered to establish a United 
Nations support base in Quart de Poblet in Valencia. A 
communications centre will be established there for the 
development of peacekeeping operations on the 
ground. 
 It is possible to defeat poverty. It is an ethical and 
political duty, a duty that Spain is firmly determined to 
shoulder. I am pleased and proud to say that my 
country today is the eighth-largest contributor to the 
United Nations system; our goal is to devote 0.7 per 
cent of our gross domestic product to development aid 
by 2012. In only three years, backed by political and 
social consensus, we have reinforced cooperation and 
increased its volume   to nearly €4.5 billion this year. 
Spain has expressed profound solidarity with and 
commitment to the goals set forth in the alliance 
against hunger and poverty.  
 We want access to drinking water and sanitation 
to be a universally enjoyed right. Water will be the 
central theme at International Expo Zaragoza 2008. 
That event will give participating countries and visitors 
insights into the fundamental aspects of water in the 
twenty-first century, such as the environment, 
international cooperation and prospects for scientific, 
technological and economic management. I encourage 
and invite members to participate in the 2008 Zaragoza 
exposition on water and sustainable development. 
 Spain wishes to assist in the structural 
strengthening of the United Nations and believes that 
institutional and managerial reform taking account of 
global civil society inputs is a priority. 
 That comment, Mr. President, is intended to 
highlight the progress made on the Security Council 
issue at the sixty-first session of the General Assembly, 
during the mandate of your predecessor. It is essential 
for this very sensitive aspect of reform to be resolved 
through a political decision adopted by consensus, and 
not in haste.  
 We welcome the Human Rights Council as a 
forum to debate issues related to rights and freedoms. 
Spain reiterates its trust in that body and its desire to 
become a member next year. The protection and 
promotion of human rights is a fundamental pillar of 
Spain’s foreign policy, because we are convinced that 
the violation of these rights leads to oppression and 
violence. We hope for the adoption at this session of a 
draft resolution on the abolition of the death penalty or, 
at the very least, on a universal moratorium. 
 The Alliance of Civilizations will mobilize the 
international community and global civil society to end 
the risk of polarization caused by the prejudices, 
erroneous ideas and extremism that can disrupt 
peaceful coexistence. Mr. Jorge Sampaio, the Special 
Representative of the Secretary-General, has presented 
an implementation plan programme, and a trust fund 
for voluntary contributions has been set up with the 
support of the Group of Friends, involving more than 
70 States and international organizations. 
 This has been a good year for Spain, and we 
would like to share it with the international community. 
Our presence abroad has increased due to the active 
involvement of our citizens and our institutions, 
economic stability and business activity, all of which 
has been conducive to greater openness to the rest of 
the world. This is not the time to be discouraged; 
rather, it is a time for commitment and optimism. An 
objective and rational analysis of the progress that the 
international community has made in recent years 
should inspire hope and strengthen the will to work 
towards the development of a balanced agenda that 
addresses the challenges of our times. The States 
members of the General Assembly are more aware than 
ever that only through united action in solidarity can 
we meet these challenges effectively by using political 
dialogue, preventive diplomacy and public and 
humanitarian diplomacy. Spain sees the situation as 
positive. In that regard I would quote the Spanish poet 
Blas de Otero: “I ask for peace and I ask to speak ... in 
defence of man and his justice”. That means a 
commitment to action, not rhetoric. 
